Chief Justice 0 Rear
(dissenting). Section 6, Bill of Rights requires that all elections shall be free and equal. A statute providing for an election of officials that gives to the residents of one locality two or three times as much power as is given to the same number in another locality, is obviously unequal. In my opinion the Constitution does not mean that the Legislature may make such unjust and insidious distinction, and show such partiality as utterly destroys the element of equality in' elections by the people of a municipality for selecting the officers of the city.